 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 1177 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in recognition of five United States Army 5-Star Generals, George Marshall, Douglas MacArthur, Dwight Eisenhower, Henry Hap Arnold, and Omar Bradley, alumni of the United States Army Command and General Staff College, Fort Leavenworth, Kansas, to coincide with the celebration of the 132nd Anniversary of the founding of the United States Army Command and General Staff College. 
 
 
1.Short titleThis Act may be cited as the 5-Star Generals Commemorative Coin Act. 
2.FindingsThe Congress finds the following: 
(1)The United States Army Command and General Staff College, founded in 1881, has in its many evolutionary forms, served this country consistently and well for 127 years. 
(2)The Command and General Staff College has played a decisive role in the education and training of officers, particularly in their field grade years of service, in times of war and peace, since its establishment. 
(3)The Command and General Staff College has had a salutatory effect on many fields of battle by providing its officer student bodies the necessary skills of battle management, leadership development, and the most modern and effective command and staff action procedures, all of which have been key to this Nations’ success in its many conflicts which, thereby, have preserved its freedoms and way of life. 
(4)The Command and General Staff College, the Nations’ oldest military staff college, does not have a commemorative coin cast in celebrating its long and honorable history, displaying its heritage, and serving as a reminder to the holder of such coins the service to the Nation its graduates have provided in war and peace. 
(5)The United States Army Command and General Staff College is the Nation’s largest and oldest military staff college, continuing to educate officers from all United States branches of military services, select members of our civil government, and officers from many friendly and allied nations from around the globe. Located in the middle of the American heartland, will continue to serve as a beacon of light to the proposition of intellectual curiosity and professional military excellence in the development of its students, and serve as a link to American citizenry grateful for the sacrifices, some in the fullest measure of duty and devotion to the Nation, made by the graduates of its Command and Staff College. 
(6)The Command and General Staff College Foundation, Inc. (in this Act referred to as the Foundation) is dedicated to promoting excellence in the faculty and students of the United States Army Command and General Staff College. Seeking new ways to educate and remind our citizens regarding the capable and selfless service of our military officers, and to imbue in them a sense of pride in those who bear the burden of military leadership in our Nation’s wars and in times of peace. 
(7)The Foundation is a nongovernmental, member-based, and publicly supported nonprofit organization that is entirely dependent on funds from members, donations, and grants for its functions and supports exclusively the United States Army Command and General Staff College. 
(8)The Foundation uses funding to provide the Margin of Excellence to the programs and activities of the College in support of the educational needs of the Nation’s field grade officer corps, and the faculty and staff attendant thereto. 
(9)In 2006, the Secretary of the Army accepted the first Foundation gift to the College in support of the Command and General Staff College. 
(10)The Foundation is actively engaged in the initial stages of its first capital campaign to support the Command and General Staff College. 
(11)The five 5-Star Generals who attended or taught at the Command and General Staff College; include Douglas MacArthur, George C. Marshall, Henry Hap Arnold, Dwight D. Eisenhower, and Omar N. Bradley. 
(12)Douglas MacArthur, General of the Army 
(A)General MacArthur was a distinguished soldier, scholar, and strategist who gave 61 years of service to his country. 
(B)He commanded the 42d Division in World War I, and later served as the Chief of the Army General Staff. Prior to retirement, he was the Military Advisor to the Commonwealth of the Philippines. 
(C)In 1941, he was recalled to active duty as Commanding General, United States Army Far East. 
(D)He was awarded the Medal of Honor for his heroic defense of the Philippines. 
(E)After being ordered to depart the Philippines by the President, he inspired the world with his statement, I shall return.. 
(F)Forces under his command defeated those of the Empire of Japan. 
(G)After accepting the Japanese surrender, he directed the highly successful reconstruction of the Japanese nation, and served as the first commander of United Nations Forces during the Korean War. 
(H)General MacArthur, son of General Arthur MacArthur, spent time as a child at Ft. Leavenworth and later in his career, he taught as a Captain in the Field Engineering School, and served as the adjutant, quartermaster, and commanding officer of the 3d Engineer Battalion (later reflagged as the 2d Engineer Battalion). 
(13)George C. Marshall, General of the Army 
(A)General George C. Marshall entered the Army from the Virginia Military Institute in 1902. 
(B)During a long career of public service, he distinguished himself as a leader, tactician, strategist, statesman, and, truly, as the Organizer of Victory. 
(C)In World War I, he was regarded as one of the most talented staff officers in the United States Army. 
(D)After that war, and throughout the many long and challenging duties of the interwar years, he was appointed United States Army Chief of the General Staff in 1939. 
(E)During World War II, he achieved recognition as one of America’s greatest military leaders. 
(F)As chief strategist of that global war, he materially assisted in directing the Allied Powers to victory. 
(G)In 1947 he was appointed Secretary of State for the United States and his outstanding career as a statesman proved equal to his brilliant military career. 
(H)He was awarded the Nobel Peace Prize for his conception and implementation of the European Recovery Program, and, subsequently, he served as the Secretary of Defense for 1 year. 
(I)General Marshall’s service at Ft. Leavenworth included graduation from the United States Army School of the Line in 1907, the United States Army Staff College in 1908, followed by instructor duty at Ft. Leavenworth from in 1909 and 1910. 
(14)Henry H. Arnold, General of the Army 
(A)General Hap Arnold is the only officer in the history of our country to earn the ranks of General of the Army and General of the Air Force. 
(B)General Arnold, a graduate of West Point in 1907, received his pilot training in 1911 from the Wright brothers in Dayton, Ohio. 
(C)He became one of our Nation’s strongest advocates for air power, and personally held numerous records and trophies for flying achievements, to include the first delivery of United States mail by air. 
(D)Accomplishments in and from the air in the World Wars, particularly in World War II, were heavily influenced by his genius. 
(E)As a result of General Arnold’s contributions, massed air power gave a third dimension to battles of World War II, swept the skies of the enemy, and denied him mobility on the ground. 
(F)One of General Arnold’s citations reads in part: From conception to execution, General Arnold’s leadership guided the mightiest air force in history. 
(G)General Arnold’s service at Ft. Leavenworth was as a student at the Command and General Staff College, 1928–1929. 
(15)Dwight D. Eisenhower, General of the Army 
(A)General Dwight D. Eisenhower, in 1915, began a career of distinguished public service reaching the highest positions of military and civil leadership in the United States. 
(B)During World War II, as Commander in Chief, Allied Expeditionary Force, he led the invasion of North Africa and defeated the German force on that continent. 
(C)In 1944, as Supreme Allied Commander, Allied Expeditionary Force, he was instructed: You will enter the continent of Europe, and, in conjunction with other United Nations, undertake operations aimed at the heart of Germany and the destruction of her armed forces. 
(D)In accomplishing this mission, he commanded the largest combination of land, sea and air forces in history. 
(E)Following World War II, he was instrumental in the development of the North Atlantic Treaty Organization. 
(F)After his brilliant military career he was elected 34th President of the United States. 
(G)His service at Ft. Leavenworth was 1917–1918 as a tactical instructor officer for a course for lieutenants and in 1925–1926 as a student at the Command and General Staff College from which he was the honor graduate of his class. 
(16)Omar N. Bradley, General of the Army 
(A)Throughout his distinguished military career, General Omar N. Bradley was recognized as an exceptional leader, tactician, and educator. 
(B)As Commandant of the Infantry School, he developed the officer candidate program through which more than 45,000 combat leaders of World War II were commissioned. 
(C)During the war, he successfully commanded a division, corps, army, and army group. While commanding II Corps, he was instrumental in defeating German forces in North Africa and Sicily. 
(D)His successful career as a field commander reached a peak when, as commander of the 12th Army Group, he greatly assisted in the liberation of Europe. 
(E)This group contained the largest number of American to ever serve under one commander. He became the Army Chief of Staff in 1948 and the first Chairman of the Joint Chiefs of Staff in 1949. 
(F)General Bradley’s service at Ft. Leavenworth was as a student at the Command and General Staff College, 1928–1929. 
3.Coin specifications 
(a)DenominationsIn recognition and celebration of the 5-Star Generals attendance and graduation from the Command and General Staff College, and notwithstanding any other provision of law, the Secretary of the Treasury (hereafter in this act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 gold coinsNot more than 100,000 $5 coins, which shall— 
(A)weigh 8.359 grams; 
(B)have diameter of 0.850 inches; and 
(C)contain 90 percent gold and 10 percent alloy. 
(2)$1 silver coinsNot more than 500,000 $1 coins, which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(3)Half dollar clad coinsNot more than 750,000 half dollar coins which shall— 
(A)weigh 11.34 grams; 
(B)have a diameter of 1.205 inches; and 
(C)be minted to the specifications for half dollar coins contained in section 5112(b) of title 31, United States Code. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall include the portraits of Generals George C. Marshall, Douglas MacArthur, Dwight D. Eisenhower, Henry Hap Arnold and Omar N. Bradley. 
(2)Designations and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the face value of the coin; 
(B)an inscription of the year 2013; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall— 
(1)be selected by the Secretary after consultation with the Command and General Staff College Foundation, and the Commission of Fine Arts; and 
(2)be reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint facilitiesFor each of the three coins minted under this Act, at least one facility will be used to strike proof quality coins, while at least one other facility will be used to strike the uncirculated quality coins. 
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2013. 
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)A surcharge of $35 per coin for the $5 coin. 
(2)A surcharge of $10 per coin for the $1 coin. 
(3)A surcharge of $5 per coin for the half dollar coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Command and General Staff College Foundation to help finance its support of the Command and General Staff College. 
(c)AuditsThe Command and General Staff College Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the Foundation under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
8.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
